Case 0:20-cv-61319-RKA Document 17 Entered on FLSD Docket 08/07/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  Carlos Robanne Lo, on behalf of himself
  and all others similarly situated,
                                                                Case No.: 0:20-cv-61319-RKA
         Plaintiff,
  v.

  Management Health Systems, LLC d/b/a
  MedPro Staffing,

        Defendant.
  _________________________________________

                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

         Plaintiff Carlos Robanne Lo (“Plaintiff”), through counsel, hereby gives notice pursuant to

  Fed. R. Civ. P. 41(a)(1)(A)(i) of his voluntary dismissal of this action with prejudice.

   Dated: August 7, 2020                               VARNELL & WARWICK, P.A.

                                                       By:_/s/ Janet R. Varnell
                                                       Janet R. Varnell, FBN: 0071072
                                                       Brian W. Warwick: FBN: 0605573
                                                       Matthew T. Peterson, FBN: 1020720
                                                       Erika Willis, FBN: 10021
                                                       1101 E. Cumberland Ave., Suite 201H, #105
                                                       Tampa, Florida 33602
                                                       Telephone: (352) 753-8600
                                                       Facsimile: (352) 504-3301
                                                       jvarnell@varnellandwarwick.com
                                                       bwarwick@varnellandwarwick.com
                                                       mpeterson@varnellandwarwick.com
                                                       ewillis@varnellandwarwick.com
                                                       kstroly@varnellandwarwick.com
                                                       1101 E. Cumberland Ave., Suite 201H, #105
                                                       Tampa, Florida 33602
                                                       Tel: 352-753-8600
                                                       jvarnell@varnellandwarwick.com
                                                       bwarwick@varnessandwarwick.com
                                                       kstroly@varnellandwarwick.com




                                                   1
Case 0:20-cv-61319-RKA Document 17 Entered on FLSD Docket 08/07/2020 Page 2 of 3




                                           NICHOLS KASTER, PLLP
                                           Anna P. Prakash (MN Bar No.0351362)*
                                           Charles A. Delbridge (MN Bar No. 0386639)*
                                           4600 IDS Center
                                           80 South Eighth Street
                                           Minneapolis, MN 55402
                                           Tel: (612) 256-3200
                                           Fax: (612) 338-4878
                                           aprakash@nka.com
                                           cdelbridge@nka.com
                                           *Admitted Pro Hac Vice

                                           ATTORNEYS FOR PLAINTIFF




                                       2
Case 0:20-cv-61319-RKA Document 17 Entered on FLSD Docket 08/07/2020 Page 3 of 3




                                CERTIFICATE OF SERVICE


  I HEREBY CERTIFY that a true and correct copy of the foregoing was served on all counsel of
  record via the CM/ECF system on this 7th day of August, 2020.

                                            s/ Janet R. Varnell
                                            Janet R. Varnell




                                               3
